MANDERINO, Justice,
concurring and dissenting.
The Commonwealth Court affirmed the Commission’s findings that the Moose Lodge had discriminated against the complainants herein, and affirmed the Commission’s order with two exceptions. One of these reversed the award of damages for embarrassment, humiliation and mental anguish. The majority has affirmed the Commonwealth Court in all respects, upholding the order, as modified, to other affirmative relief but denying the Commission’s power to award such damages.
I am in concurrence v/ith the majority in upholding the Commission’s order as modified by the Commonwealth Court except as to the denial of damages. I dissent to the holding that no damages can be awarded, in accordance with my dissent in Pennsylvania Human Relations Commission v. Straw, 478 Pa. 463, 387 A.2d 75 (1978).